Case 1:21-cv-00165-DLC Document 29-12 Filed 02/23/21 Page 1 of 11




                 EXHIBIT L
Governor Cuomo Signs the 'New York State on PAUSE' Executive Order | Governor And... Page 1 of 10
         Case 1:21-cv-00165-DLC Document 29-12 Filed 02/23/21 Page 2 of 11




  MARCH 20, 2020    Albany, NY



Governor Cuomo Signs the 'New York State
on PAUSE' Executive Order

  10-Point Policy that Assures Uniform Safety for Everyone

  100% Closure of Non-Essential Businesses
  Statewide, Effective 8pm Sunday — Exceptions Made
  For Essential Services Such as Groceries and
  Healthcare

  "Matilda's Law" Will Provide New Protections for Most
  Vulnerable Populations - New Yorkers Age 70 and
  Older, People with Compromised Immune Systems and
  Those With Underlying Illnesses

  Directs 90-Day Moratorium on Any Residential or
  Commercial Evictions

  Asks PPE Product Providers to Sell Non-Essential
  Products to the State and Encourages Companies to
  Begin Manufacturing PPE Products




https://www.governor.ny.gov/news/governor-cuomo-signs-new-york-state-pause-executi...   11/10/2020
Governor Cuomo Signs the 'New York State on PAUSE' Executive Order | Governor And... Page 2 of 10
         Case 1:21-cv-00165-DLC Document 29-12 Filed 02/23/21 Page 3 of 11



  Confirms 2,950 Additional Coronavirus Cases in New
  York State - Bringing Statewide Total to 7,102; New
  Cases in 23 Counties

    Governor Andrew M. Cuomo today announced he is signing the "New York
    State on PAUSE" executive order, a 10-point policy to assure uniform safety
    for everyone. It includes a new directive that all non-essential businesses
    statewide must close in-office personnel functions effective at 8PM on
    Sunday, March 22, and temporarily bans all non-essential gatherings of
    individuals of any size for any reason.

    Governor Cuomo also announced "Matilda's Law" - named for the Governor's
    mother - to protect New York's most vulnerable populations, including
    individuals age 70 and older, those with compromised immune systems and
    those with underlying illnesses. The measure requires this group of New
    Yorkers to stay home and limit home visitation to immediate family members
    or close friends in need of emergency assistance. If it is necessary to visit
    such individuals, the visitor should get prescreened by taking temperature
    and seeing if person is exhibiting other flu-like symptoms. Both individuals
    should wear a mask for the duration of the visit.




    The Governor also announced a 90-day moratorium on any residential or
    commercial evictions.

    Additionally, amid a shortage of personal protective equipment — or PPE —
    products in the state, including gloves, masks and gowns, the Governor is
    asking all PPE product providers to sell to the state any products that are not



https://www.governor.ny.gov/news/governor-cuomo-signs-new-york-state-pause-executi...   11/10/2020
Governor Cuomo Signs the 'New York State on PAUSE' Executive Order | Governor And... Page 3 of 10
         Case 1:21-cv-00165-DLC Document 29-12 Filed 02/23/21 Page 4 of 11


    essential or not currently being used. Businesses interested in selling
    products to the state should contact Simonida Subotic at 646-522-
    8477 or covid19supplies@exec.ny.gov.

    The Governor is also encouraging any company with the proper equipment or
    personnel to begin to manufacture PPE products if possible. The state is
    willing to provide funding to any company to obtain the proper equipment
    and personnel. Businesses interested in receiving state funding to
    manufacture PPE products should contact EricGertler at 212-803-
    3100 or COVID19supplies@esd.ny.gov.




    We know the most effective way to reduce the spread of
    this virus is through social distancing and density
    reduction measures.

    Governor Andrew M. Cuomo



    "We know the most effective way to reduce the spread of this virus is through
    social distancing and density reduction measures," Governor Cuomo said. "I
    have said from the start that any policy decision we make will be based on
    the facts, and as we get more facts we will calibrate our response
    accordingly. This executive order builds on the actions we have taken to
    reduce the spread of the virus and protect the wellbeing of our friends,
    colleagues and neighbors. But again, I want to remind New Yorkers that the




https://www.governor.ny.gov/news/governor-cuomo-signs-new-york-state-pause-executi...   11/10/2020
Governor Cuomo Signs the 'New York State on PAUSE' Executive Order | Governor And... Page 4 of 10
         Case 1:21-cv-00165-DLC Document 29-12 Filed 02/23/21 Page 5 of 11


    panic we are seeing is outpacing the reality of the virus — and we will get
    through this period of time together."

    The Governor's 10-point NYS on PAUSE plan is as follows:

   1. Effective at 8PM on Sunday, March 22, all non-essential businesses
       statewide will be closed;
   2. Non-essential gatherings of individuals of any size for any reason (e.g.
       parties, celebrations or other social events) are canceled or postponed at
       this time;
   3. Any concentration of individuals outside their home must be limited to
       workers providing essential services and social distancing should be
       practiced;
   4. When in public individuals must practice social distancing of at least six feet
       from others;
   5. Businesses and entities that provide other essential services must
       implement rules that help facilitate social distancing of at least six feet;
   6. Individuals should limit outdoor recreational activities to non-contact and
       avoid activities where they come in close contact with other people;
   7. Individuals should limit use of public transportation to when absolutely
       necessary and should limit potential exposure by spacing out at least six
       feet from other riders;
   8. Sick individuals should not leave their home unless to receive medical care
       and only after a telehealth visit to determine if leaving the home is in the
       best interest of their health;
   9. Young people should also practice social distancing and avoid contact with
       vulnerable populations; and
   0. Use precautionary sanitizer practices such as using isopropyl alcohol wipes.

    "Matilda's Law" includes the following rules for vulnerable populations:




https://www.governor.ny.gov/news/governor-cuomo-signs-new-york-state-pause-executi...   11/10/2020
Governor Cuomo Signs the 'New York State on PAUSE' Executive Order | Governor And... Page 5 of 10
         Case 1:21-cv-00165-DLC Document 29-12 Filed 02/23/21 Page 6 of 11


     • Remain indoors;
     • Can go outside for solitary exercise;
     • Pre-screen all visitors and aides by taking their temperature and seeing if
       person is exhibiting other flu-like symptoms;
     • Do not visit households with multiple people;
     • Wear a mask when in the company of others;
     • To the greatest extent possible, everyone in the presence of vulnerable
       people should wear a mask;
     • Always stay at least six feet away from individuals; and
     • Do not take public transportation unless urgent and absolutely necessary.




    Finally, the Governor confirmed 2,950 additional cases of novel coronavirus,
    bringing the statewide total to 7,102 confirmed cases in New York State. Of
    the 7,102 total individuals who tested positive for the virus, the geographic
    breakdown is as follows:




https://www.governor.ny.gov/news/governor-cuomo-signs-new-york-state-pause-executi...   11/10/2020
Governor Cuomo Signs the 'New York State on PAUSE' Executive Order | Governor And... Page 6 of 10
         Case 1:21-cv-00165-DLC Document 29-12 Filed 02/23/21 Page 7 of 11


                   County                      Total Positive            New Positive



              Albany County                           61                       18



             Allegany County                          2                         0



              Broome County                           2                         0



            Chenango County                           2                         0



              Clinton County                          2                         0



             Columbia County                          1                         1



             Delaware County                          1                         0



             Dutchess County                         36                         5



                Erie County                           31                        3



               Essex County                           1                         0



https://www.governor.ny.gov/news/governor-cuomo-signs-new-york-state-pause-executi...   11/10/2020
Governor Cuomo Signs the 'New York State on PAUSE' Executive Order | Governor And... Page 7 of 10
         Case 1:21-cv-00165-DLC Document 29-12 Filed 02/23/21 Page 8 of 11




               Fulton County                          1                         0



             Genesee County                           1                         0



              Greene County                           2                         0



             Hamilton County                          2                         0



             Herkimer County                          2                         1



             Jefferson County                         1                         0



             Livingston County                        1                         1



              Monroe County                          32                         5



           Montgomery County                          2                         0



              Nassau County                          754                      382




https://www.governor.ny.gov/news/governor-cuomo-signs-new-york-state-pause-executi...   11/10/2020
Governor Cuomo Signs the 'New York State on PAUSE' Executive Order | Governor And... Page 8 of 10
         Case 1:21-cv-00165-DLC Document 29-12 Filed 02/23/21 Page 9 of 11


              Niagara County                          3                         2



               New York City                        4408                      1939



              Oneida County                           2                         0



            Onondaga County                           8                         3



              Ontario County                          3                         2



              Orange County                          84                        33



              Putnam County                           7                         2



            Rensselaer County                         8                         2



             Rockland County                         101                       48



             Saratoga County                         24                         6



           Schenectady County                         21                        3



https://www.governor.ny.gov/news/governor-cuomo-signs-new-york-state-pause-executi...   11/10/2020
Governor Cuomo Signs the 'New York State on PAUSE' Executive Order | Governor And... Page 9 of 10
         Case 1:21-cv-00165-DLC Document 29-12 Filed 02/23/21 Page 10 of 11




             Schoharie County                         1                         0



              Suffolk County                         371                       193



              Sullivan County                         8                         5



               Tioga County                           1                         0



             Tompkins County                          7                         1



               Ulster County                          12                        2



              Warren County                           1                         0



            Washington County                         1                         0



              Wayne County                            1                         0



           Westchester County                       1091                      293




https://www.governor.ny.gov/news/governor-cuomo-signs-new-york-state-pause-executi...   11/10/2020
Governor Cuomo Signs the 'New York State on PAUSE' Executive Order | Governor A... Page 10 of 10
         Case 1:21-cv-00165-DLC Document 29-12 Filed 02/23/21 Page 11 of 11


             Wyoming County                           2                         0




    Contact the Governor's Press Office
     Contact us            Albany: (518) 474 - 8418
        by phone:
                            New York City: (212) 681 - 4640




       Contact us
        by email:           Press.Office@exec.ny.gov




https://www.governor.ny.gov/news/governor-cuomo-signs-new-york-state-pause-executi...   11/10/2020
